Per Curiam:

Several conceivable plans involving consecutive and orderly numbering would make the lots contiguous. There is nothing on the face of the deed to show that they are not contiguous. Presumptions .are to be indulged in favor of the deed and not against *391it. The deed being good, on its face was not vulnerable to evidence showing the lots were not in fact contiguous. In Worden v. Cole, 74 Kan. 226, 86 Pac. 464, the lots lay in different blocks, which implied separating streets.
The judgment is affirmed